03/17/2020



                                                                                           Case Number: DA 19-0705
             IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       No. 19-0705


CITY OF DARBY,                                                                 FILED
       Plaintiff and Appellee,
                                                                                MAR 1 7 2020
                                                                             Bowen Greenwood
                                                                           Clerk of Supreme Court
                                                                              State of Montana
              v.                                                   ORDER

AUSTIN W.GRAUBERGER,

       Defendant and Appellant.


       This Court reviews briefto ensure compliance with the Montana Rules of Appellate
Procedure.
       M. R. App. P. 10(2) requires that in criminal cases appealed by the defendant, all
briefs shall be served on both the City Attorney and the Attorney General. As filed March
16, 2019, it is not clear that Appellant's brief was served upon the City Attorney and
Attorney General. Therefore,
      IT IS ORDERED that Appellant shall serve a copy of Appellant's brief on the City
Attorney ofDarby and the Attorney General of the State of Montana;
      IT IS FURTHER ORDERED that Appellant shall file with the Clerk ofthis Court a
corrected Certificate of Service indicating such service;
      IT IS FURTHER ORDERED that the Attorney General shall be served, and the
corrected Certificate of Service be filed, within fifteen days ofthe date of this Order.
       The Clerk is directed to mail a true copy of this Order to all counsel of record.
      DATED this /        day of March, 2019.